Per Curiam.
Indictment for forgery. Motion to quash overruled. What further proceedings, if any, were had, does not appear. No appeal lies except from a final judgment, in a criminal case. Farrel v. The State, 7 Ind. R. 345 (1).
The indictment in this case is drawn after the short form provided by statute. It may save the parties some trouble to say that we have decided that those forms are not in force. Whether the indictment is sufficient, independent of the statutory form, is a question not before us.
The appeal is dismissed.

 See, also, Reese v. Beck, ante, 238, and cases cited in the note to that case.